Impeachment.
(Por la Corte, a propuesta del Juez Asociado Sr. Travieso.)
Vista la moción radicada el día 12 de abril, 1939, por el que-rellado apelante, y notificada a la querellante, en la que solicita que se expida un requerimiento a la Asamblea Municipal de Maunabo para que eleve a este Tribunal la transcripción del récord taquigrá-fico tomado por el taquígrafo Sr. Olmeda durante las sesiones de 10 ,y 13 de enero y 2 y 3 de febrero, 1939, para que este Tribunal tenga ante sí todo lo actuado en este caso;
Vista la contestación radicada por la Asamblea querellante en la que aduce como excusa o razón para no cumplir con el deber que le impone el artículo 29 de la Ley Municipal vigente (Leyes de 1931, pág. 610) dé enviar a esta Corte Suprema el récord conteniendo todo lo actuado, que el taquígrafo se lia negado a entregar dicho récord taquigráfico por no haberle sido satisfechos sus honorarios y además que la Asamblea querellante carece de fondos con que pagar tales honorarios;
PoR CUANTO, del estudio preliminar que hemos hecho de los autos del caso, aparece que la parte del récord taquigráfico que ha sido elevada a esta Corte contiene toda la prueba practicada ante la Asam-blea querellante, la suficiencia de la cual ha sido impugnada por el querellado apelante;
PoR lo TANTO, y siendo insuficientes a juicio de este. Tribunal las razones aducidas por la Asamblea Municipal querellante para jus-tificar su negativa a enviar el récord completo, tal y como lo requiere la ley, se resuelve que esta Corte procederá a oír y a decidir el caso por el récord que tiene ante sí, en cuanto a la suficiencia de la prueba; y que oirá y resolverá las cuestiones legales que fueren debi-damente planteadas y substanciadas por el querellado apelante.